                                          Case 3:18-cr-00198-EMC Document 57 Filed 11/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                        Case No. 18-cr-00198-EMC-1
                                   8                    Plaintiff,
                                                                                          ORDER DENYING DEFENDANT’S
                                   9             v.                                       MOTION FOR COMPASSIONATE
                                                                                          RELEASE
                                  10     CHARIECE DENOYAS CHEW,
                                                                                          Docket No. 53
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Currently pending before the Court is Mr. Chew’s motion for compassionate release

                                  14   pursuant to 18 U.S.C. § 3582. Having considered the parties’ briefs and accompanying

                                  15   submissions, the Court hereby DENIES the request for relief. Mr. Chew has failed to show

                                  16   “extraordinary and compelling” circumstances. 18 U.S.C. § 3582(c)(1)(A). Although he does

                                  17   have a medical condition – asthma – he has not adequately shown that it is moderate or severe

                                  18   such that it puts him at heightened risk of severe illness due to COVID-19. The Court also takes

                                  19   notes that Mr. Chew is not of advanced age, being only 27 years old, and has served less than a

                                  20   third of the sentence imposed (20 months of his 69-month sentence).

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: November 23, 2020

                                  25

                                  26                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  27                                                   United States District Judge
                                  28
